TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 13, 2021



                                     NO. 03-18-00715-CV


                                Stacey R. Hammer, Appellant

                                                v.

                                  Richard Hammer, Appellee




        APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, TRIANA, AND KELLY
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order requiring turnover and appointing receiver signed by the trial

court on September 28, 2018. Having reviewed the record and the parties’ arguments, the Court

holds that there was no reversible error in the trial court’s order requiring turnover and

appointing receiver. Therefore, the Court affirms the trial court’s order requiring turnover and

appointing receiver. The appellant shall pay all costs relating to this appeal, both in this Court

and in the court below.